Citation Nr: 0112602	
Decision Date: 05/03/01    Archive Date: 05/09/01

DOCKET NO.  99-21 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for hypertension.  

2.  Entitlement to an increased initial rating for post 
traumatic stress disorder, currently rated as 50 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Thomas D. Jones, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1969 to 
February 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1999 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which awarded the veteran service connection, with a 50 
percent initial rating, for post traumatic stress disorder.  
He responded with a September 1999 notice of disagreement 
regarding his initial rating for post traumatic stress 
disorder.  He was afforded a statement of the case that same 
month.  He then responded with an October 1999 VA Form 9, 
perfecting his appeal.

In his October 1999 VA Form 9, he also requested service 
connection for hypertension, as secondary to his post 
traumatic stress disorder.  Service connection for 
hypertension was denied by the RO in October 1999.  The 
veteran filed a notice of disagreement regarding this 
decision in November 1999, and was afforded a January 2000 
statement of the case.  He filed a substantive appeal on this 
issue in February 2000, perfecting his appeal.  


FINDINGS OF FACT

1.  The veteran has been awarded service connection for post 
traumatic stress disorder.  

2.  The veteran has a current medical diagnosis of 
hypertension.  

3.  The veteran has submitted competent medical evidence that 
his hypertension is due to or resulting from his post 
traumatic stress disorder.  


CONCLUSION OF LAW

Service connection for hypertension is warranted.  
38 U.S.C.A. §§  1110, 5107(b) (West 1991); 38 C.F.R. 
§§ 3.303, 3.304, 3.310 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

In a February 1999 rating decision, the veteran was awarded 
service connection, with a 50 percent initial rating, for 
post traumatic stress disorder.  The veteran responded with a 
September 1999 notice of disagreement regarding this initial 
rating for post traumatic stress disorder.  He was afforded a 
statement of the case that same month.  He responded with an 
October 1999 VA Form 9, perfecting his appeal.  

In his VA Form 9, he also requested service connection for 
hypertension, as secondary to his post traumatic stress 
disorder.  Service connection for hypertension was denied by 
the RO in October 1999.  In this rating decision, the RO 
cited to a VHA study which argues against a causative link 
between post traumatic stress disorder and subsequent 
cardiovascular disease.  However, it is not clear that a copy 
of this study was afforded the veteran.  The veteran filed a 
notice of disagreement regarding this decision in November 
1999, and was afforded a January 2000 statement of the case.  
His substantive appeal on this issue was returned in February 
2000.  

In support of his claim for service connection for 
hypertension, the veteran has submitted statements from Dr. 
S.N.S., M.D., and excerpts from a medical treatise by Dr. 
L.R.M., M.D.  Dr. S. reports in an April 1999 written 
statement that he has treated the veteran since 1998 for 
severe hypertension.  According to Dr. S., "it has become 
increasingly obvious that his hypertension is related to his 
poorly controlled and gradually worsening Post Traumatic 
Stress Disorder."  In a February 2001 statement, Dr. S. wrote 
that generally, post traumatic stress disorder "causes 
labile hypertension secondary to the chronic increased 
arousal state and exaggerated startle response."  The 
veteran exhibits this increased arousal state, as well as 
chronic sleep disturbances.  Thus, there was "no question" 
in the doctor's mind that the veteran's hypertension was the 
direct result of his post traumatic stress disorder.  

The May 1995 medical treatise by Dr. L.R.M., M.D., discusses 
hypertension in war veterans.  Overall, Dr. M. concludes that 
psychological stress plays an "important causative role" in 
the development of hypertension.  Also, veterans suffering 
from post traumatic stress disorder are "at increased risk 
for developing hypertension."  This study, however, does not 
mention the veteran specifically.  

The veteran testified on his own behalf at a February 2001 
personal hearing before a member of the Board.  He repeated 
his contentions that his hypertension is due to or the result 
of his service connected post traumatic stress disorder, 
according to what he has been told by his doctor.  

Analysis

The veteran seeks service connection for hypertension, 
claimed as secondary to his service connected post traumatic 
stress disorder.  Service connection will be awarded for any 
disability resulting from a disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 1991); 38 
C.F.R. §§ 3.303, 3.304 (2000).  Service connection is also 
warranted for a disability which is proximately due to or the 
result of a service connected disability.  38 C.F.R. § 3.310 
(2000).  

In support of his claim, the veteran has submitted two 
medical opinion statements from Dr. S.N.S., M.D., his 
treating physician, and a May 1995 medical treatise by Dr. 
L.R.M., M.D., which discusses hypertension in war veterans.  
For the reasons to be discussed below, this evidence is 
sufficient to warrant an award of service connection for 
hypertension, as secondary to the veteran's service connected 
post traumatic stress disorder.  

In an April 1999 written statement, Dr. S. stated that the 
veteran's hypertension was "related" to his post traumatic 
stress disorder.  He elaborated on this statement in a 
subsequent February 2001 letter, writing that post traumatic 
stress disorder "causes labile hypertension secondary to the 
chronic increased arousal state and exaggerated startle 
response," and the veteran was exhibiting such an arousal 
state.  Thus, Dr. S. concluded that there was "no question" 
in his mind that the veteran's hypertension was a "direct 
result" of his post traumatic stress disorder.  

In rebuttal, the RO has cited a VHA medical study which 
argues against a causative link between post traumatic stress 
disorder and subsequent cardiovascular disease.  As an 
initial matter, the record is unclear as to whether a copy of 
this study was afforded the veteran or his representative.  
While the VA is not barred from citing to its own or other 
medical study evidence, the veteran nevertheless must still 
be afforded proper notice of this evidence.  See Thurber v. 
Brown, 5 Vet. App. 119 (1993).  

Next, the veteran has responded by citing the aforementioned 
study by Dr. L.R.M., M.D., regarding hypertension in war 
veterans.  It is notable that neither study deals 
specifically with this veteran and as such, each carries 
limited weight as compared to the letters from Dr. S., who is 
both a competent medical expert and the veteran's treating 
physician.  Dr. S.'s written statements, already discussed 
above, are sufficiently competent, credible, and factually-
based to support a grant of service connection for 
hypertension, as secondary to the veteran's post traumatic 
stress disorder.  Although Dr. S.'s statements are qualified 
to some degree, in the context of the entire body of 
evidence, these statements are sufficient to require 
resolution of this matter in favor of the veteran in 
accordance with 38 U.S.C.A. § 5107(b). 

During the pendency of this appeal, there has been a major 
change in the law relative to claims for veterans' benefits.  
See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  In such circumstances, the VA is 
bound to consider whether any prejudice results to the 
claimant in deciding his/her appeal at this time without 
remand to the agency of original jurisdiction for re-
adjudication in light of the change in the law.  Bernard v. 
Brown, 4 Vet. App. 384 (1993); Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  However, in the present case, where the 
veteran is being awarded a full grant of the benefit sought 
on appeal, it is clear no prejudice will result.  


ORDER

The veteran is awarded service connection for hypertension.  


REMAND

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.  

The veteran seeks an increased initial rating for his service 
connected post traumatic stress disorder, currently rated as 
50 percent disabling.  At his February 2001 hearing before a 
member of the Board, he stated that he attends regular 
psychiatric counseling sessions, lead by C.L.K., at a 
veteran's center.  He was referred to this center by another 
counselor, W.W.  A treatment summary by C.L.K. for the period 
May 1998 to August 1999 has been obtained, but no other 
records from the veteran's private psychiatric treatment are 
of record.  As the veteran's private treatment records are 
relevant to his claim, they need to be obtained prior to a 
final decision being made.  

Next, there has been a significant change in the law during 
the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This 
change is applicable to all claims filed on or after the date 
of enactment of the Veterans Claims Assistance Act of 2000, 
or filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 
(2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  Because of the change in the law brought about by 
the Veterans Claims Assistance Act of 2000, a remand in this 
case is required for compliance with the notice and duty to 
assist provisions contained in the new law.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 
114 Stat. 2096, 2096-99 (2000) (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  As has been noted 
by the Court, questions as to the applicability of this law 
must be addressed by VA in the first instance.  Holliday v. 
Principi, No. 99-1788 (U.S. Vet. App. Feb. 22, 2001).   

Finally, as is noted in the introduction of this remand, this 
appeal arises in part from an initial rating of the veteran's 
post traumatic stress disorder.  In such cases, the Court has 
stated that "'separate ratings can be assigned separate 
periods of time based on facts found', a practice known as 
'staged' ratings."  Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (citations omitted).  In reconsidering the veteran's 
claim, the RO must determine whether a staged rating is 
indicated by the evidence for any period of the veteran's 
pending claims.  38 C.F.R. §§ 3.400, 3.500, 4.29, 4.30 
(2000).  

Thus, in light of the above, this claim is remanded for the 
following additional development:  

1.  The RO and any physician to whom this 
case is assigned for an examination 
and/or a statement of medical opinion 
must read the entire remand, to include 
the explanatory paragraphs above the 
numbered instructions.  

2.  The RO must ensure that all pertinent 
records of treatment, both private and 
VA, are associated with the claims 
folder.

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475 is completed.  
In particular, the RO should ensure full 
compliance with the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107). 

4.  The veteran should be scheduled for a 
VA psychiatric examination to evaluate 
his service connected post traumatic 
stress disorder.  A notification of 
examination letter, a copy of which must 
be associated with the claims folder, 
should be sent to the veteran advising 
him of the provisions of 38 C.F.R. 
§ 3.655 and the consequences of a failure 
to appear for examination.  The claims 
folder should be made available to the 
examiner for review in conjunction with 
the examination.  All necessary tests 
should be accomplished.  The findings of 
the psychiatrist must address the 
presence or absence of the specific 
criteria set forth in the rating schedule 
and, if present, the frequency and/or 
degree(s) of severity thereof.  The 
examiner should identify diagnostically 
all psychiatric symptoms and clinical 
findings which are manifestations of the 
veteran's service-connected post 
traumatic stress disorder, and render an 
opinion for the record as to the degree 
to which specific symptoms and findings 
affect the veteran's ability to establish 
and maintain effective and favorable 
relationships with people (social 
impairment), and the degree to which they 
affect his reliability, productivity, 
flexibility, and efficiency levels in 
performing occupational tasks (industrial 
impairment).  See Massey v. Brown, 7 Vet. 
App. 204 (1994).  
The examiner must address the presence or 
absence of each of the following 
criteria: 

a.  depressed mood
b.  anxiety
c.  suspiciousness
d.  panic attacks (weekly or less often)
e.  chronic sleep impairment
f.  mild memory loss (such as forgetting 
names, direction, recent events)
g.  flattened affect
h.  circumstantial, circumlocutory, or 
stereotyped speech
i.  panic attacks more than once a week
j.  difficulty in understanding complex 
commands
k.  impairment of short- and long-term 
memory (e.g., retention of only highly 
learned material, forgetting to complete 
tasks)
l.  impaired judgment
m.  impaired abstract thinking
n.  disturbances of motivation and mood
o.  difficulty in establishing and 
maintaining effective work and social 
relationships
p.  suicidal ideation
q.  obsessive rituals which interfere 
with routine activities
r.  speech intermittently illogical, 
obscure, or irrelevant
s.  near-continuous panic or depression 
affecting the ability to function 
independently, appropriately and 
effectively
t.  impaired impulse control (such as 
unprovoked irritability with periods of 
violence)
u.  spatial disorientation
v.  neglect of personal appearance and 
hygiene
w.  difficulty in adapting to stressful 
circumstances (including work or a work-
like setting)
x.  inability to establish and maintain 
effective relationships
y.  gross impairment in thought processes 
or communication
z.  persistent delusions or 
hallucinations
aa.  grossly inappropriate behavior
bb.  persistent danger of hurting self or 
others
cc.  intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene)
dd.  disorientation to time or place 
ee.  memory loss for names of close 
relatives, own occupation, or own name

The examiner should assign a numerical 
code under the Global Assessment of 
Functioning Scale (GAF) provided in the 
Diagnostic and Statistical Manual for 
Mental Disabilities.  This assessment 
should be based only on the veteran's 
service connected psychiatric disability.  
It is imperative that the physician 
explain the significance of the numerical 
code assigned in order to assist the RO 
and the Board to comply with the 
requirements of Thurber v. Brown, 5 Vet. 
App. 119 (1993).  A complete rationale 
for any opinion expressed must be 
provided.  

5.  The veteran's appeal should then be 
considered based on all evidence of 
record.  If the benefits sought on appeal 
remains denied, the appellant and the 
appellant's representative, if any, should 
be provided with a supplemental statement 
of the case (SSOC) containing notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	G. H. Shufelt
	Member, Board of Veterans' Appeals

 



